03/26/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0299

                                         DA 19-0299
                                      _________________

SIGNAL PEAK ENERGY, LLC,

           Plaintiff and Appellant,

      v.
                                                                   ORDER
MONTANA ENVIRONMENTAL INFORMATION
CENTER, STATE OF MONTANA BOARD OF
ENVIRONMENTAL REVIEW, ELLEN PFISTER,
and STEVE CHARTER,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Donald L. Harris, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 26 2020